Citation Nr: 0408105	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  04-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 30, 2003, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1965 to May 
1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted 
service connection for PTSD and assigned an effective date of 
May 30, 2003.  The veteran wants an earlier effective date.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  In August 1986, the RO sent the veteran a letter 
notifying him that he needed to submit evidence supporting 
his claim for service connection for PTSD; he failed 
to respond, however.

3.  It was not until many years later, on May 30, 2003, that 
the veteran again claimed entitlement to service connection 
for PTSD.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
May 30, 2003, for the grant of service connection for PTSD.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.114, 3.155, 3.158, 3.159, 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges he is entitled to an earlier effective 
date for the grant of service connection for PTSD on the 
basis of liberalizing legislation and VA issue.

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The September 2003 
rating decision appealed and the January 2004 statement of 
the case, as well as the June 2003 and October 2003 letters 
to the veteran, notified him of the evidence considered and 
the pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional evidence was needed to process his claim.  And he 
was informed of the evidence needed, thereby apprising him of 
the criteria for establishing his entitlement to service 
connection for the condition at issue and for assigning an 
effective date.  Likewise, the June 2003 and October 2003 
letters to him, as well as additional correspondence, 
specifically notified him of the provisions of the VCAA, 
the kind of information needed from him, and what he could do 
to help his claim, as well as the VA's responsibilities in 
obtaining supporting evidence.  See, e.g., Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

While, in the June 2003 letter, the RO requested that the 
veteran identify and/or submit any supporting evidence within 
30 days, the letter also informed him that he had up to one 
year from the date of that letter to submit additional 
evidence without fear of penalty.  Further, the October 2003 
letter also informed the veteran that he had up to one year 
from the date of the June 2003 letter.  See also the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)).  This new Act clarifies that VA may indeed 
make a decision on a claim before expiration of the one-year 
period following a VCAA notice, thereby effectively 
overturning the holding in a recent Federal Circuit case.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA); see also 
38 U.S.C.A.§ 5103(b)(1)(West 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and 
private medical records have been obtained.  He and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92 (July 24, 1992).

The June 2003 letter apprising the veteran of the VCAA was 
sent prior to adjudicating (and granting) his claim for 
service connection in September 2003.  And that letter also 
preceded his claim for an earlier effective date for the 
grant.  So there was due process compliance with the holding 
and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In that decision, the court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Winston-Salem, and the RO did just 
that.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (that raises a new issue) 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  Consequently, the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92 (July 24, 1992).

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2003).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service-if the 
veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  See 38 C.F.R. 
§ 3.114.  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.  If a claim is 
reviewed on the initiative of VA more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of a claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a)(1)-(a)(3).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
An informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Historically, the veteran's first claim for service 
connection for PTSD was received in March 1986.  In August 
1986, the RO informed him that they had requested recent 
treatment records from a VA medical center (VAMC), but that 
additional information regarding any medical treatment was 
necessary.  The RO also informed the veteran that no further 
action could be taken on his claim without such treatment 
information.  He failed to respond and, as such, the Board 
deems his March 1986 claim abandoned.  See 38 C.F.R. § 3.158 
(where evidence requested in connection with a claim is not 
furnished within one year of the date of such a request, the 
claim will be considered abandoned.).

On May 30, 2003, the RO received a Statement in Support of 
Claim (VA Form 21-4138), wherein the veteran indicated that 
he wanted to establish a claim of service connection for 
PTSD.  In September 2003, after developing his claim, the RO 
issued a rating decision granting service connection for PTSD 
effective from May 30, 2003.  In October 2003, he disagreed 
with the effective date assigned to the grant of service 
connection, alleging that he was entitled to an earlier 
effective date on the basis of liberalizing legislation and 
VA issue regarding PTSD, such as the addition of a Diagnostic 
Code for PTSD in April 1980.  The RO issued a statement of 
the case in January 2004, and he perfected his appeal to the 
Board by filing a timely substantive appeal (VA Form 9) later 
that same month.

The Board is ever mindful of the essential basis of the 
veteran's argument, that he is entitled to an effective date 
of at least May 30, 2002, based on the provisions of 
38 C.F.R. § 3.114(a).  But his argument is predicated on the 
assumption that the April 1980 addition of Diagnostic Code 
9411 for PTSD or the March 2002 change to 38 C.F.R. 
§ 3.304(f), which revised the requirements for service 
connection for PTSD from a "clear diagnosis" to merely a 
"diagnosis" conforming to DSM-IV, was liberalizing.  This 
is not the case, however, as the addition of Code 9411 for 
PTSD did not ease the requirements for service connection.  
Likewise, the change to 38 C.F.R. § 3.304(f) merely clarified 
the application of a statutory provision.  In short, neither 
change created a right to benefits where there was none and, 
thus, are not considered liberalizing for purposes of 
assigning an earlier effective date under 38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114(a).  

Furthermore, the veteran misconstrues the application of 
38 C.F.R. § 3.114 with regard to the changes to 38 C.F.R. 
§ 4.130, regarding the addition of Diagnostic Code 9411, as 
38 C.F.R. § 3.114 only applies to a benefit granted as the 
result of liberalizing legislation or VA issue that is 
subject to retroactive application.  That is, if the law or 
VA issue became effective on or after the date of its 
enactment, and the veteran met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law, and such eligibility existed continuously 
from that date to the date of claim or entitlement, 
retroactive benefits may be applicable.  However, such is not 
the case here, as the veteran filed his claim in May 2003, 
well after the VA issues regarding Diagnostic Code 9411 were 
promulgated.  As a claim must clearly be on file before the 
benefits may be obtained, the authority to grant benefits one 
year prior to the "date of administrative determination of 
entitlement" can only refer to those cases in which the 
veteran had previously filed a claim that had been decided 
against him.  See 38 U.S.C.A. §§ 5101(a), 5110(g).  See also 
McCay v. Brown, 106 F.3d 1577, 1580 (Fed. Cir. 1997).  And, 
in this particular case, the veteran's March 1986 claim, as 
previously discussed, was abandoned.  See 38 C.F.R. § 3.158.

So, for these reasons, the Board finds that the effective 
date of May 30, 2003, for the grant of service connection for 
PTSD is appropriate under the facts and circumstances of this 
case.  There is no indication that the veteran specifically 
acted on the RO's request for additional information with 
regard to his abandoned March 1986 claim, such that the claim 
remained open, or prior to his most recent claim, received by 
the RO on May 30, 2003.  As the effective date is the later 
of the date entitlement arose or the date of the claim, May 
30, 2003 is the appropriate effective date because that was 
the date of the receipt of the veteran's new claim for 
service connection.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.158 (where a claim is abandoned, and a new claim is 
received and the right to a benefits is finally established, 
the effective date shall not earlier than the date the new 
claim was received).  Moreover, the Board recognizes the 
veteran's statements that his PTSD existed since his service, 
but points out there is no provision for payment of benefits 
from an earlier date based on a disorder's existence from a 
date previous to the receipt of the claim.  See 38 C.F.R. 
§ 3.400(b)(2).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
earlier effective date for service connection of his PTSD.  
Therefore, the veteran's claim must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim of entitlement to an effective date prior to May 
30, 2003, for the grant of service connection for PTSD is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



